             Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                Plaintiff,                                                  20-2761
                                                          Civil Action No. __________
        v.

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION and U.S. DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,

                Defendants.


                             COMPLAINT FOR INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      This lawsuit under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

seeks the immediate release of records from the Centers for Disease Control and Prevention

(“CDC”) concerning the circumstances in which its employees are restricted from

communicating with members of the press and the public.

       2.      We are in the midst of a global pandemic. The novel coronavirus—and the

disease that it causes, COVID-19—has spread to all fifty states. According to the Johns Hopkins

Coronavirus Resource Center, as of April 2, more than 215,000 people in the United States have

been diagnosed with COVID-19, and more than 5,000 people have died from it. At a White

House press conference on March 31, a member of the Coronavirus Task Force stated that they

expected 100,000 to 240,000 deaths from COVID-19, even with mitigation efforts.

       3.      In the face of this public health emergency, the White House has restricted the

flow of information from the CDC—the nation’s public health agency—to the public. According

to recent news stories, scientists and health officials at the CDC must now coordinate with the
             Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 2 of 7



Office of Vice President Mike Pence before speaking with members of the press or public about

the pandemic. These stories have raised concerns that public health experts who know most

about the risks to the public are not being permitted to speak candidly and that the information

the government is now conveying may be incomplete, inaccurate, or misleading.

       4.       The CDC itself imposes unusually stringent restrictions on the ability of CDC

employees to speak to the press and public. In 2017, Axios published text from a CDC policy

announcing that “any and all correspondence with any member of the news media, regardless of

the nature of the inquiry, must be cleared through CDC’s Atlanta Communications Office.”

       5.       To learn more about these and any other policies restricting the speech of CDC

employees, Plaintiff the Knight First Amendment Institute at Columbia University (“Plaintiff” or

the “Knight Institute”) submitted a FOIA request (“the Request”) on March 19, 2020 to the CDC

seeking records concerning the circumstances in which CDC employees are restricted from

communicating with members of the press and the public.

       6.       Plaintiff has commenced this action because the CDC denied its request for

expedited processing and has failed to release records in response to the Request. Plaintiff seeks

the injunctive relief necessary to ensure the CDC’s timely compliance with FOIA’s

requirements.

                                 JURISDICTION AND VENUE

       7.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       8.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).

                                             PARTIES

       9.       The Knight First Amendment Institute at Columbia University is a New York not-

for-profit corporation based at Columbia University that works to preserve and expand the


                                                 2
             Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 3 of 7



freedoms of speech and the press through strategic litigation, research, and public education.

Public education is essential to the Knight Institute’s mission. Obtaining information about

government activity, analyzing that information, and publishing and disseminating it to the press

and public are among the core activities the Knight Institute was established to conduct. The

Knight Institute is a “person” within the meaning of 5 U.S.C. § 551(2).

       10.     Defendant CDC is a component of the U.S. Department of Health and Human

Services (“HHS”) and is an “agency” within the meaning of 5 U.S.C. § 552(f). The CDC has

possession and control over the requested records.

       11.     Defendant HHS is a department of the executive branch of the U.S. government

and is an “agency” within the meaning of 5 U.S.C. § 552(f). HHS and its component the CDC

have possession and control over the requested records.

                                 FACTUAL ALLEGATIONS

                                           Background

       12.     As the first cases of COVID-19 were identified in the United States, statements

President Donald J. Trump made about the impact of the disease on the United States were at

times in conflict with statements made by public health officials. On February 24, 2020, for

example, President Trump tweeted, “[t]he Coronavirus is very much under control in the USA.

We are in contact with everyone and all relevant countries. CDC & World Health have been

working hard and very smart. Stock Market starting to look very good to me!”

       13.     By contrast, on February 26, Dr. Nancy Messonnier, the director of the CDC’s

National Center for Immunization and Respiratory Diseases, explained during a CDC

telebriefing that the virus was not contained. “It’s not so much a question of if [community

spread] will happen anymore,” she stated, “but rather more a question of exactly when this will

happen and how many people in this country will have severe illness.”


                                                3
                   Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 4 of 7



           14.      The New York Times, the Guardian, and other outlets reported that President

Trump was displeased with Dr. Messonnier’s remarks. Just one day after her telebriefing, the

White House reportedly issued a new directive requiring government health officials and

scientists to coordinate with the Office of Vice President Mike Pence before making any public

statements and appearances.

           15.      CDC itself imposes stringent restrictions on the ability of its employees to speak

with the press and public. In 2017, Axios published an email from Jeffrey Lancashire, a public

affairs officer, to the National Center for Health Statistics, announcing that “any and all

correspondence with any member of the news media, regardless of the nature of the inquiry,

must be cleared through CDC’s Atlanta Communications Office.” He also explained that the new

policy applied to all CDC staff.

                                                 The FOIA Request

           16.      On March 19, 2020, the Knight Institute submitted the Request to the CDC,

seeking records “governing the circumstances in which CDC employees may communicate with

members of the press and the public.”1

           17.      The Request sought the following documents:

                 a. Any records relating to policies or procedures governing public communications
                    by CDC employees or contractors about the coronavirus;

                 b. Any records relating to policies or procedures for the coordination of
                    communications strategy between the CDC (or its employees) and the
                    Coronavirus Task Force led by Vice President Pence;

                 c. Emails sent by CDC Public Affairs Officer Jeffrey Lancashire on or around
                    August 31, 2017, that contain instructions for employees regarding
                    communications with members of the news media or the public;




1
    A true and correct copy of the Request is attached hereto as Exhibit A.


                                                            4
                   Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 5 of 7



                 d. The CDC’s policies on employee communications with news media and the
                    public in effect from January 2017 to present; and

                 e. Any directives or guidance related to the policies on employee communications
                    with news media and the public in effect from January 2017 to the present.

           18.      The Knight Institute requested expedited processing of the Request on the ground

that it is an organization “primarily engaged in disseminating information” and there is a

“compelling need” for the records sought because they contain information “urgent[ly]” needed

to “inform the public concerning actual or alleged Federal Government Activity.” 5 U.S.C.

§ 552(a)(6)(E)(v)(II).

           19.      The Knight Institute requested a waiver of document search, review, and

duplication fees on the grounds that (a) disclosure of the requested records is in the public

interest and is “likely to contribute significantly to public understanding of the operations or

activities of the government and is not primarily in the commercial interest of the requester,” 5

U.S.C. § 552(a)(4)(A)(iii); (b) the Knight Institute is a “representative of the news media” within

the meaning of FOIA and the records are not sought for commercial use, 5 U.S.C.

§ 552(a)(4)(A)(ii)(II); and (c) the Knight Institute is an “educational . . . institution” whose

purposes include “scholarly . . . research” and the records are not sought for commercial use,

5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                                Agency Responses

           20.      By letter dated March 24, 2020, the CDC acknowledged receipt of the Request by

email and assigned it reference number 20-00979-FOIA.2 The CDC denied the Knight Institute’s

request for expedited processing because the Knight Institute “failed to show that there is an




2
    A true and correct copy of the CDC’s acknowledgment is attached hereto as Exhibit B.


                                                          5
                  Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 6 of 7



imminent threat to the life or physical safety of an individual.” The CDC did, however, grant the

Knight Institute’s request for a fee waiver.

           21.      On March 26, 2020, the CDC sent another letter by email to the Knight Institute,

asserting that the request was “overly broad” with respect to the first two items of the Request,

which sought “records relating to policies or procedures governing public communications by

CDC employees or contractors about the coronavirus” and “records relating to policies or

procedures for the coordination of communications strategy between the CDC (or its employees)

and the Coronavirus Task Force led by Vice President Pence.”3

           22.      On March 27, 2020, the Knight Institute emailed CDC FOIA Officer Leigh

Davidi, stating that it would narrow the scope of the first two Items of the Request to records

created on or after January 29, 2020, and to records in the possession of a list of potential

custodians.

           23.      To date, the CDC has not responded to the Knight Institute’s proposal or released

any records responsive to the Request.

                                              CAUSES OF ACTION

           24.      Defendants’ failure to grant Plaintiff’s request for expedited processing violates

FOIA, 5 U.S.C. § 552(a)(6)(E), and Defendants’ corresponding regulations, 45 C.F.R. § 5 et seq.

           25.      Defendants’ failure to process Plaintiff’s request as soon as practicable violates

FOIA, 5 U.S.C. § 552(a)(6)(E)(iii), and Defendants’ corresponding regulations, 45 C.F.R. § 5 et

seq.

                                             PRAYER FOR RELIEF

           Plaintiff respectfully requests that this Court:



3
    A true and correct copy of the CDC’s letter is attached hereto as Exhibit C.


                                                            6
            Case 1:20-cv-02761 Document 1 Filed 04/02/20 Page 7 of 7



       A.       Order Defendants to conduct a thorough search for records responsive to Plaintiff’s

                request;

       B.       Order Defendants to immediately process and release any responsive records;

       C.       Award Plaintiff its reasonable costs and attorneys’ fees incurred in this action; and

       D.       Grant such other and further relief as the Court may deem just and proper.



                                                   Respectfully submitted,

                                                    s/ Anna Diakun
                                                   Anna Diakun
                                                   Stephanie Krent
                                                   Alex Abdo
                                                   Knight First Amendment Institute
                                                     at Columbia University
                                                   475 Riverside Drive, Suite 302
                                                   New York, NY 10115
                                                   (646) 745-8500
                                                   anna.diakun@knightcolumbia.org

                                                   Counsel for Plaintiff

April 2, 2020




                                                  7
